Title: To John Adams from William Cunningham, 28 October 1809
From: Cunningham, William
To: Adams, John



Dear Sir
Fitchburg, Oct. 28.th. 1809

I have received your favour of the 23d. The sentence from your Letter of the 27th. ult. which made the theme of my answer, I understood as being extended to the whole body of the Federalist. Several circumstances conspired to induce me to make of it an unqualified application to that party. I cannot, and it is unnecessary to recite them all—two or three shall suffice. In your Letter to the Printers of the Patriot of June 10th., in the enumeration of the “opposition and embarrassments you had to encounter overcome,” you inserted—“from that large body of Americans who revere the English.” In the Review of the Works of Fisher Ames, by my friend J. Q. A. I saw that Ames was consider’d as one of the principals of such a party body—And in the Answer of Mr. Jefferson of the 30th. ult. to the Address of the Republican Citizens of the City and Country of New-York, I noticed a very plain insinuation, that the opposition to the Embargo, and its supplementary measures, was induced entirely by a predilection in the opposers for another country than their own. Laying these, and many things of the same complexion together, I could not but regard the sentence I quoted from your last Letter as coming “point from point to the full aiming of the verity,” that our country, the land of proud freemen, was become, in great extent, but pasturage for the progeny of foreign kine. In the Letter on my table, you restrict the appellation of calves of John Bull, to the Leaders of the Federalists, of a great number of whom you “have no better opinion than you have of some of the Leaders of the Republicans.” By which I understand, that we have cockerels that crow as they have heard the “old one,” as well as calves that roar in the tone of the great Bull. While I commend the impartiality of this which passes this censure, I most sincerely deplore the existence of any causes to authorize it. How are these Leaders distinguished? This commonwealth, and I learn it is so in other states, is under the most complete organization of party against party. There is, on each side, a central committee, a county committee, and a Town committee, all combined by the as a chain by its links, of which the first is the jar that gives the whole, by one touch, a shock. Trace these links up to this first and break it off, and the breach, like the division of a worm, would not only heal while crawling, but would immediately put out more length. And this system of “a wheel within a wheel,” is so contrived that its whole energy is derived from the multiplicity of the cogs which keep it in operation—officers, or Leaders, are more numerous than in our militia, and are much better fitted for service. The one who was raised to the rank of the Leader of the Federalists, has been five years dead. It was said that “from his metal was his party steel’d,” yet there appears to be no lack of sagacity nor of industry to carry on the system now that he is gone; nor does it fail, notwithstanding he confessed himself to be one that could not cool his iron in his own trough; and notwithstanding you have since represented him to as “without bottom in voluptuousness.” So bad that,
 “Our wives, our daughters,
Our matrons, and our maids, could not fill up
The cistern of his lust; and his desire
All continent impediments would o’erbear
That did oppose his will.”
In exposing any of impure intention on our sacred rights, “you have wound a goodly clue.” But this whole fabric of a sub-government above its master, must be demolished, or we shall weave in this loom of iniquity a web into which we shall be compressed and sewed up.
The calves which John Bull has in any of the Federalists, I could wish might be like Mamillus, who was called a “wanton calf,” but yet said he would “fight,” sooner than “take eggs for money.” If not of this kind, I could wish to see them with buttons down their backs, a badge of some others who were denominated calves, then we should know them to be fools who, for being blatant would be bullrag’d. If among any party there be an increasing inclination to swear allegiance “to stranger blood, to foreign royalty—the distemp’d humour,” must be banked out or we shall be overwhelmed.
I would be willing, as, I mentioned before, to acquit all parties from harbouring this humour, because I see the dangers to which an unsupported accusation of it is leading. The accusation of an English influence, and of a French influence, reciprocated, in the wantonness of an unfounded jealousy, between the great contending parties in our country, would soon set us precisely at the point to which an actual devotion to those powers, by one and the other of those parties, would bring us. The implacability of party would soon become as fatal to our liberties as “the steps of damned flight”—it would compel to that flight as to a refuge. This Such has been the its consequence; and without feeling it an impulse to it from the heart, and even against its charities, we should be successfully urged by the stubbornness of the will, and by the hatred which is relentless in the hour of struggle, to exclaim in the words of Pembroke to Salisburey:
. “Spirit up” (the French or the English.)
“If they miscarry we miscarry too.”
But the candour I have a disposition to exercise would cease to be a virtue, indulged too thoughtlessly—it would degenerate to vice when it should lead to forbearance against good evidence of corruption. Are we rushing into the vortex of Europe “fierce as waters to the sucking of a gulph,” we have nothing in prospect but to be swallowed up. It should be “set down with gold on lasting pillars,” that this country will never “lie at the proud foot of a conquerer till it first wound itself.” United—and fearlessly we might bid defiance to the other “three corners of the world in arms.” Among the occasions of a foreign attachment, have any, do you think, “received the golden earnest of our death?” For myself, I have England in no higher estimation than I should have a surly mastiff, whose ears I would pat, and call good fellow, if he kept a wolf from my fold, but whom I would slay, and encounter the wolf myself, the moment he manifested signs of madness. This comparison holds throughout to express my impressions towards Great Britain. And in this I accord most heartily in a sentiment expressed in one of your public Letters, that in a just and honourable cause, you would treat the power of England, or of France, or of both, with contempt. Most devoutly do I wish we could retrace our abberrations, and tell the
“Daemon that hath gull’d us thus,
He may return to vasty Tartar back,
And tell the legions he can no more win
A soul,” of these Americans.
The Banking mania has raged most destructively. If it originated with the Federalists, the other party sucked in nothing from the fountain of their principles to keep which kept them uncontaminated. Several of the enteriour Banks, and one, I believe, at Nantucket, were established on their petition. Banks at first were excressences of the exchequer, and the Federalists, without question, have had more concern in them than the other side; and as they have been conducted, they have proved, in more instances than can ever be brought to light, engines of extortion, oppression, imposition and swindling. Our inexperience in what are ignorantly called, banking principles, forms no apology for our egregious errours, for their true source is a shameful and an unpardonable oversight in our Legislature of the fundamental and plainest principles of common honesty. The sentiments of Gov. Sullivan upon this subject are now deriving a sanction from our experience—and it is no less to the honour of Mr. J. Q. A. that he was not sparing, in his Senatorial character, of exertion to save us from the tax, in money and morals, at which this experience has been purchased. Impurity is the element in which the Leviathan of our peace is flouncing. Where Gold is worshipped, Liberty, cannot long have an Altar, and When virtue is passed by in derision, and “off goes the bonnet to an oyster-wench,” that man’s head will be raised in rebellion. “Examples that so terrible shew in the wreck of Liberty cannot for all that dissuade succession.” It may be in me the effect of timidity, but I own that I cannot be quieted by the reference so vauntingly made to our Wisdom and Virtue—the pillars which can alone sustain the fair Temple of our Freedom.
As to Judge Dana, I hope you have not thought amiss of what I said in my last. I am highly gratified with the information, that you possess yourself, all the documents on which the explanation in question must depend.
The Peace of 1783, was the scene in which your Wisdom and Patriotism stood in full effulgence; and it has been made most interesting to your glory, that the facts respecting it should be correctly understood.
“One good deed, dying tongueless,
Slaughters a thousand waiting upon that.”
This applies to your case. It was a good deed—it was a glorious deed, deserving to stand in capitals, and to be transmitted in the richest ornaments of eloquence, that in your controversy with Vergennes, you gave yourself your own form, and would not suffer yourself to be considered by him as an unkneaded lump, which he might handle, mould and stiffen in his oven at his pleasure. To have given, in direct terms, such a description of your firmness, might have appeared, especially as the times were, to have partaken more of self-applause than of prudence or of policy, though dictated by both those considerations; yet it was necessary that your Country and its Government, should have a true view of your situation. I do not, therefore, think you misjudged when you concluded that the most unexceptionable mode of its communication, was to transmit the correspondence between you, both when he though he had you “tempering between his finger and his thumb,” intending soon to “seal with you,” and when he found you too hard to be cut by the sharpest diamond. What the countess of Rousillon said of the medicinal skill of Narbon the physician may be truly said of yours in politicks:—it was almost as great as your honesty—had it stretch’d so far, it would have made Liberty immortal, and Tyranny should have play’d for lack of work.
I am fearful the French found in the patriotic Spaniards, nothing but the “shadows and the shews of men,” they fought with so much “queasiness.”
The English, in the Expedition to the Scheldt intended to surprise a sentinel whom they found too vigilant at his post. What Lewis said of John, is due to Buonaparte:
“What he hath won, that hath he fortified:
So hot a speed with such advice dispos’d,
Such temperate order in so fierce a course,
Doth want example.”
The disasters she has met with will probably relax Great Britain to a better spirit of accommodation with us. When ind invaded in 449, by the Scots and Picts, she addressed a Letter of intercession to Ætius, the Roman Consul, which was headed—“The Groans of the Britons.” I apprehend she will be reduced to the transcription of this instance of her humility.
The enquiry, Dear Sir, which I ventured to make—“goaded with most sharp occasions, which lay nice manners by”—you have answered perfectly to my liking. Should I now proceed and “unclasp to thee the book of my secret soul,” I might do it with safety, but can it be necessary?—Your discernment and delicacy will supply the omission. I know, “it is the witness still of excellency, to put a strange face on his own perfection”—But I know, too, it is “not a sin to covet honour”—It is a duty to provide bread. No more.
With veneration and affection, / I am, Dear Sir, / Your most obliged Friend,

Willm: Cunningham, Jr.